Name: 2000/68/EC: Commission Decision of 22 December 1999 amending Commission Decision 93/623/EEC and establishing the identification of equidae for breeding and production (notified under document number C(1999) 5004) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  means of agricultural production;  tariff policy; NA;  health;  cooperation policy
 Date Published: 2000-01-28

 Avis juridique important|32000D0068(01)2000/68/EC: Commission Decision of 22 December 1999 amending Commission Decision 93/623/EEC and establishing the identification of equidae for breeding and production (notified under document number C(1999) 5004) (Text with EEA relevance) Official Journal L 023 , 28/01/2000 P. 0072 - 0075COMMISSION DECISIONof 22 December 1999amending Commission Decision 93/623/EEC and establishing the identification of equidae for breeding and production(notified under document number C(1999) 5004)(Text with EEA relevance)(2000/68/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/427/EEC of 26 June 1990 on zootechnical and genealogical conditions governing intra-Community trade in equidae(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 8(1) thereof,Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae(2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 4(4)(ii) thereof,Whereas:(1) by Decision 93/623/EEC(3) the Commission established the identification document (passport) accompanying registered equidae;(2) in order to safeguard the continued identity of the animal it is necessary to amend Decision 93/623/EEC by introducing a life-number;(3) in accordance with Article 4(4)(ii) of Directive 90/426/EEC, equidae for breeding and production must be identified during their movement by a method to be established by the Commission;(4) certain parts of the information provided for by Decision 93/623/EEC can be used for the identification of equidae for breeding and production;(5) equidae for breeding and production as well as registered equidae, may become equidae for slaughter for human consumption as definied in Article 2(d) of Directive 90/426/EEC at a certain stage of their life;(6) the administration of veterinary medicinal products to equidae is subject to the provisions of Council Directive 81/851/EEC of 25 September 1981 on the approximation of laws of the Member States relating to veterinary medicinal products(4), as last amended by Directive 93/40/EEC(5);(7) according to Article 14 of Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin(6), as last amended by Regulation (EC) No 1308/99(7), with effect from 1 January 2000 the administration to food-producing animals of veterinary medicinal products containing pharmacologically active substances which are not mentioned in Annexes I, II or III to that Regulation shall be prohibited within the Community without exemption. Consequently, equidae can only receive medical treatment with medicinal products containing pharmacologically active substances mentioned in Annexes I, II or III to that Regulation;(8) the Commission considers modifying Article 1 of Directive 81/851/EEC in order to introduce a definition of food-producing animals and to allow exemptions of certain groups of these species, if the animals included in such groups are sufficiently identified and controlled. Equidae clearly identified and specifically marked in their identification document as not intended for slaughter or intented for slaughter under controlled conditions in accordance with Community law qualify for such exemptions;(9) as its meeting of 9 to 11 November 1999 the Scientific Committee for Veterinary Medicinal products considered the Commission's request to indicate an appropriate general withdrawal period for substances not included in the annexes to Regulation (EEC) No 2377/90 and recommended that this withdrawal period shall be at least six months.(10) the provisions of Council Directive 64/433/EEC of 26 June 1964 on conditions for the production and marketing of fresh meat(8), as last amended by Directive 95/23/EC(9), apply to meat from solipeds. In accordance with that Directive animals for slaughter must be identified so as to enable the competent authorities to determine their origin. Article 7(3) of Directive 90//426/EEC requires the official veterinarian at the slaughterhouse to record the identification number or identification document number of the slaughtered equidae;(11) in accordance with Directive 64/433/EEC the official veterinarian must, during the ante-mortem health inspection, pay attention to any signs that the animals have had substances with pharmacological effects administered to them or have consumed any other substances which may make their meat harmful to human health. The check of the medication record in the identification document shall therefore be part of this assessment;(12) the conditions for imports of equidae should be those laid down in Directive 90/426/EEC and in particular in Commission Decisions 93/196/EEC(10) and 93/197/EEC(11);(13) it is necessary to modify the identification document of registered equidae accordingly;(14) it is furthermore necessary to establish the identification document for equidae for breeding and production based on the identification document for registered equidae;(15) in order to allow the Member States time for the implementation of the proposed measures a transitional period should be provided for;(16) the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics and the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 93/623/EEC is amended as follows:1. In part II(A) of the General Instructions for the passport the following words are inserted in the appropriate number order: "6. Section IX:Medicinal TreatmentPart I and Part II or Part III of this Section must be duly completed in accordance with the instructions provided for in this Section."2. A new section is added in accordance with the Annex to the present Decision.Article 21. The identification number mentioned in Section II(1) of the identification document laid down by Decision 93/623/EEC shall be the life-number of the animal, which must be maintained or a reference to which must be established whenever the competent authorities modify registration details of the animal in question.2. The identification number referred to in paragraph 1 shall be the identification number referred to in Article 7(3) of Directive 90/426/EEC.Article 3The identification document accompanying equidae for breeding and production during their movement must contain at least the information provided for in Sections I, II, III, IV and IX of the identification document laid down by Decision 93/623/EEC.Article 4Member States shall ensure that as from 1 July 2000 at the latest registred equidae and equidae for breeding and production are accompanied by the identification document referred to in Articles 1 and 3 respectively, except, where compulsory entries into the Section referred to in Article 1 require issuing of that Section without delay before this date.Article 5This Decision is addressed to the Member States.Done at Brussels, 22 December 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 224, 18.8.1990, p. 55.(2) OJ L 224, 18.8.1990, p. 42.(3) OJ L 298, 3.12.1993, p. 45.(4) OJ L 317, 6.11.1981, p. 1.(5) OJ L 214, 24.8.1993, p. 31.(6) OJ L 224, 18.8.1990, p. 1.(7) OJ L 156, 23.6.1999, p. 1.(8) OJ L 243, 11.10.1995, p. 7.(9) OJ L 243, 11.10.1995, p. 7.(10) OJ L 86, 6.4.1993, p. 7.(11) OJ L 86, 6.4.1993, p. 16.ANNEX"SECTION IX>PIC FILE= "L_2000023EN.007402.EPS">>PIC FILE= "L_2000023EN.007501.EPS">"